                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                                  CASE NO. 3:18cr61-MCR

JEREMY RANDONE HARPER-JILES
                                             /

                 PRELIMINARY ORDER OF FORFEITURE

      THIS CAUSE comes before the Court upon the United States of America’s

Motion for a Preliminary Order of Forfeiture for the following property:

      One New England Firearms Pardner 20 gauge shotgun with a sawed off
      short barrel.

      WHEREAS, on June 19, 2018, a Federal Grand Jury sitting in the Northern

District of Florida issued a two-count Indictment against the defendant, charging

him in Count One with possession of a firearm by a convicted felon, in violation of

Title 18, United States Code, Sections 922(g)(1) and 924(a)(2); and in Count Two

with possession of an unregistered firearm, in violation of Title 26, United States

Code, Sections 5861(d) and 5871; and

      WHEREAS, the Indictment included a Criminal Forfeiture provision,

pursuant to Title 18, United States Code, Section 924(d)(1) and Title 26, United

States Code, Section 5872, which put the defendant on notice that the United States




                                         1
would seek to forfeit the above-described property as property involved in the

offenses alleged in Counts One and Two; and

      WHEREAS, on August 2, 2018, the defendant pled guilty to Counts One and

Two of the Indictment. As part of his guilty plea, the defendant agreed that his

sentence included the forfeiture of all forfeitable assets which included the above-

described property; and

      WHEREAS, being fully advised in the premises, the Court finds, based on the

evidence already in the record and that the above listed property is subject to

forfeiture pursuant to Title 18, United States Code, Section 924(d)(1) and Title 26,

United States Code, Section 5872, that the government has established the requisite

nexus between such property and the offenses to which he pled guilty; and

      ACCORDINGLY, it is hereby ORDERED that based on the foregoing, the

United States’ motion is GRANTED.

      It is FURTHER ORDERED that, pursuant Title 18, United States Code,

Section 924(d)(1), Title 28, United States Code, Section 2461(c), and Rule

32.2(b)(4) of the Federal Rules of Criminal Procedure, the defendant’s interest in the

assets identified above is hereby forfeited to the United States for disposition

according to law.

      It is FURTHER ORDERED that, upon the entry of this Order, the United

States is authorized to seize the assets above, whether held by the defendant or by a


                                          2
third party, and to conduct any discovery necessary in identifying, locating or

disposing of the property subject to forfeiture, in accordance with Federal Rules of

Criminal Procedure, Rule 32.2(b)(3).

      It is FURTHER ORDERED that, upon entry of this Order, the United States

is authorized to commence any applicable proceeding to comply with statutes

governing third party rights, including giving notice of this Order.

      It is FURTHER ORDERED that, in accordance with the law, the United States

shall cause to be published at least once, notice of this Order, notice of its intent to

dispose of the property in such manner as the Attorney General (or a designee) may

direct, and notice that any person, other than the defendant, having or claiming a

legal interest in the aforementioned property must file a petition with the Court

within thirty (30) days of the final publication of the notice, or within sixty (60) days

of the first date of publication on an official internet government forfeiture site at

www.forfeiture.gov. The United States may also, to the extent practicable, provide

written notice to any person known to have an alleged interest in the above-described

property.

      It is FURTHER ORDERED that any person, other than the above-named

defendant, asserting a legal interest in the above-described property may, within

thirty days of the Final Publication of Notice or Receipt of Notice, whichever is

earlier, petition the Court for a hearing without a jury to adjudicate the validity of


                                           3
his alleged interest in the subject property, and for an amendment of the Order of

Forfeiture, pursuant to Title 28, United States Code, Section 2461(c), which

incorporates Title 21, United States Code, Section 853(n).

      It is FURTHER ORDERED that pursuant to Fed. R. Crim. P. 32.2(b)(4), this

Preliminary Order of Forfeiture shall become final as to the defendant at the time of

sentencing, or before sentencing if the defendant consents, and shall be made part of

the sentence and included in the judgment. If no third party files a timely claim, this

Order shall become the Final Order of Forfeiture, as provided by Fed. R. Crim. P.

32.2(c)(2).

      It is FURTHER ORDERED that any petition filed by a third party asserting

an interest in the subject property shall be signed by petitioner under penalty of

perjury and shall set forth the nature and extent of the petitioner=s right, the title, or

interest in the subject property, the time and circumstances of the petitioner=s

acquisition of the right, title or interest in the subject property, any additional facts

supporting the petitioner=s claim and the relief sought.

      It is FURTHER ORDERED that after the disposition of any motion filed

under Fed. R. Crim. P. 32.2(c)(1)(A) and before a hearing on the petition, discovery

may be conducted in accordance with the Federal Rules of Civil Procedure upon a

showing that such discovery is necessary or desirable to resolve factual issues.




                                            4
      It is FURTHER ORDERED that the United States shall have clear title to the

subject property following the Court’s disposition of all third-party interests, or, if

none, following the expiration of the period provided in Title 21, United States Code,

Section 853(n)(2) (which is incorporated by Title 28, United States Code, Section

2461(c)) for the filing of third party petitions.

      It is FURTHER ORDERED that the Court shall retain jurisdiction to enforce

this Order, and to amend it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

      Dated: October 30, 2018.



                                          s/    M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




                                            5
